Plaintiff in error, hereinafter called defendant, was convicted in the county court of Custer county for the unlawful transportation of intoxicating liquor, and his punishment fixed by the court at a fine of $60 and imprisonment in the county jail for a period of 30 days. The information was filed on the 8th day of May, 1928, charging the offense to have been committed on the 7th day of May, 1928. Under the law, county courts are required to have terms of court in January, April, July, and October of each year. No terms of court were held in August or October, 1929, nor in January, April, July, or October, 1930. The case was set for trial in December, 1930, but, for some reason not appearing in the record, was not tried, although defendant was there pressing his motion to dismiss the case for failure to bring it to trial at the next term of court. No terms of court were held in January or April, 1931, and the case was not brought to trial until the 9th day of July, 1931. No sufficient reason is shown for the failure of the court to convene the regular terms, nor can there be any excuse for such long and unreasonable delay in bringing a case to trial. Failure to hold court amounts to denial of justice in some cases, and to license to commit crime in others.
Whatever may have been the cause, when the case was finally brought to trial the state offered no competent evidence *Page 212 
connecting the defendant with the commission of the offense. For that reason the cause is reversed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent; not participating.